

116 HR 8336 IH: Unplug the Internet Kill Switch Act of 2020
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8336IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Ms. Gabbard (for herself and Mr. Massie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal certain war powers of the President under the Communications Act of 1934.1.Short titleThis Act may be cited as the Unplug the Internet Kill Switch Act of 2020.2.Presidential war powers under Communications Act of 1934(a)In generalSection 706 of the Communications Act of 1934 (47 U.S.C. 606) is amended—(1)by striking subsections (c) through (g); and(2)by redesignating subsection (h) as subsection (c).(b)Technical and conforming amendmentSection 309(h) of the Communications Act of 1934 (47 U.S.C. 309(h)) is amended—(1)by inserting and before (2); and(2)by striking Act; and all that follows and inserting Act..